July 26, 1943.
After a careful study and consideration of the record in this case, in the light of the issues made by the exceptions, and after considering the briefs of counsel, we are of the opinion that the Circuit Court in its well-considered decree, correctly decided the case. We adopt that decree as the judgment of this Court. Let it be reported.
Judgment affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES, and CIRCUIT JUDGES SEASE and HENDERSON, ACTING ASSOCIATE JUSTICES, concur.